Exhibit 4.3 FIRST AMENDMENT TO SECURITY AGREEMENT FIRST AMENDMENT, dated as of July 27, 2009 (the “Amendment”), to SECURITY AGREEMENT dated as of January 11, 2005 (as amended, restated, supplemented or otherwise modified from time to time, the “Agreement”) by EMPIRE RESORTS, INC., a Delaware corporation (the “Company”), and each of its Subsidiaries now or hereafter party thereto (such Subsidiaries, together with Company, each, a “Debtor” and, collectively, the “Debtors”), in favor of BANK OF SCOTLAND (“BoS”), as agent (together with its successor(s) thereto in such capacity “Agent”) for the Banks.Terms that are capitalized in this Amendment and not otherwise defined herein shall have the meanings ascribed to such terms in the Agreement. WHEREAS, the Debtors, BoS, as Lender and BoS, as Agent, have entered into that certain Loan Agreement dated as of January 11, 2005 (as amended, restated, supplemented or otherwise modified from prior to the date hereof, the “Original Loan Agreement”), pursuant to which BoS made available to the Company a $10,000,000 revolving credit facility, and each of the other Debtors has guaranteed the payment of the Loans made by the Banks thereunder; WHEREAS, pursuant to the Agreement each Debtor granted to Agent a continuing security interest in all of such Debtor’s right, title and interest in the Collateral; WHEREAS, pursuant to that certain letter agreement, dated as of the date hereof, between
